Exhibit 10.73
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
No. CE-1
$40,000.00


10% CONVERTIBLE NOTE DUE 6 MONTHS FROM ORIGINAL ISSUANCE DATE


THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 10% Convertible Notes (the “Notes”) due in 6
months from the Original Issuance Date (the “Maturity Date”), issued on March
14, 2012 (the “Original Issuance Date”) in an aggregate principal amount of
Forty Thousand Dollars (US $40,000.00).


FOR VALUE RECEIVED, the Company promises to pay to Ron Krochak located at the
address listed below (the “Holder”) the principal sum of Forty Thousand Dollars
(US $40,000.00), on or prior to the Maturity Date and to pay interest to the
Holder on the principal sum at a flat rate of 10% of the principal amount of the
Note (20% per annum).  Interest shall accrue daily commencing on the Original
Issuance Date until payment in full of the principal sum, together with all
accrued and unpaid interest, has been made.  If at any time after the Original
Issuance Date an Event of Default has occurred, the Holder shall be entitled to
remedies under Section 2 hereof. This is not a Public Offering and is being
offered to accredited investors only.


This Note is subject to the following additional provisions:




Section 1.
Events of Default and Remedies.



I.           “Event of Default,” when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


  (a)           any default in the payment of the principal of or interest on
this Note as and when the same shall become due and payable either at the
Maturity Date, by acceleration, conversion, or otherwise;


 
 

--------------------------------------------------------------------------------

 
 
  (b)           the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;


  (c)           the Company shall commence a voluntary case under the United
States Bankruptcy Code as now or hereafter in effect or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un-discharged or un-stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;


II.          Remedies    If any Event of Default occurs and continues, then the
Holder may, by notice to the Company, accelerate all of the payments due under
this Note by declaring all amounts so due under this Note, whereupon the same
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent
thereon.  This shall include, but not be limited to the right to temporary,
preliminary and permanent injunctive relief without the requirement of posting
any bond or undertaking.


  (a)           The Holder may thereupon proceed to protect and enforce its
rights either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.
 
 
 

--------------------------------------------------------------------------------

 
 
  (b)           Except as expressly provided for herein, the Company
specifically (i) waives all rights it may have (A) to notice of nonpayment,
notice of default, demand, presentment, protest and notice of protest with
respect to any of the obligations hereunder or the shares of Common Stock and
(B) notice of acceptance hereof or of any other action taken in reliance hereon,
notice and opportunity to be heard before the exercise by the Holder of the
remedies of self-help, set-off, or other summary procedures and all other
demands and notices of any type or description except for cure periods; and
(ii) releases the Holder, its officers, directors, agents, employees and
attorneys from all claims for loss or damage caused by any act or failure to act
on the part of the Holder, its officers, attorneys, agents, directors and
employees except for gross negligence or willful misconduct.


  (c)           As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Conversion Price upon giving a Notice of
Conversion to the Company.  Except as otherwise provided herein, the Company
shall not have the right to object to the conversion and it shall release the
shares of Common Stock so elected.


Section 2.
Conversion.



(a)           Upon Maturity, the unpaid principal amount of this Note plus all
accrued interest thereon shall be convertible into shares of Common Stock at
$0.004 per share (the “Conversion Price”), at the option of the Holder, in whole
or in part. Shares issued upon conversion shall become free trading stock as
promulgated by the rules and regulations of the U. S. Securities and Exchange
Commission. The date on which such conversion is to be effected (the “Conversion
Date”). The Holder shall effect conversions by surrendering the Note to be
converted to the Company, together with the form of notice attached hereto as
Exhibit A (“Notice of Conversion”).  The Notice of Conversion shall specify the
amount of principal and accrued interest to be converted. The Notice of
Conversion, once given, shall be irrevocable.  If, at Maturity, the Holder is
converting less than all of the principal and interest amounts represented by
this Note, the Company shall deliver to the Holder a cash payment equal to the
amount of principal and interest, which is not converted at Maturity.  Upon
conversion in full of the Note or upon payment in full on or before the Maturity
Date, the Purchaser shall return the Note to the Company for cancellation.  Upon
maturity of this Note, the debt owed by the Company is considered to comply with
the Securities Act of 1933 and Holder, upon conversion, can seek and render a
legal opinion from qualified legal counsel to have the restrictions lifted from
the security.


(b)           The Company shall use reasonable efforts to deliver to the Holder
not later than ten (10) Business Days after the Conversion Date, (i) a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note, and once this Note so converted
in part shall have been surrendered to the Company, the Company shall deliver to
the Holder a Note in the principal amount, if any, of this Note not then
converted; provided, however, that the Company shall not be obligated to issue
certificates evidencing the shares of Common Stock issuable upon conversion of
this Note until this Note is either delivered for conversion to the Company or
the Holder notifies the Company that this Note has been lost, stolen or
destroyed and provides an affidavit of loss and an agreement reasonably
acceptable to the Company indemnifying the Company from any loss incurred by it
in connection with such loss, theft or destruction.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            No fractional shares of Common Stock shall be issuable upon a
conversion hereunder and the number of shares to be issued shall be rounded up
or down to the nearest whole share.


(d)           The issuance of a certificate or certificates for shares of Common
Stock upon conversion of this Note shall be made without charge to the Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.


(e)           The portion of the principal amount and accrued but unpaid
interest on the Note, if any, which is converted into Common Stock shall be
canceled upon conversion.


(f)            The Notice of Conversion (Exhibit A) shall be given to the
Company ten (10) days prior to Maturity and shall be effected on the Maturity
Date no later than 5:00 p.m. Nevada time on such Day.  In the event that the
Notice of Conversion is deemed given to the Company after 5:00 p.m. Nevada time
on any Business Day or at any time on a day that is not a Business Day, Notice
of Conversion will be deemed given on the following Business Day.


Section 3.                 Absolute Payment Obligation;   Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct obligation of the
Company.  This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.  The Company represents that it shall
not issue more than $250,000 of Convertible Notes inclusive of this Note during
the period from the Issuance Date to the Maturity Date and that if any
subsequent Note under this provision is issued with more favorable terms, then
this Note shall be imbued with such more favorable terms retroactive to the
issuance Date. Notwithstanding the foregoing, the Company reserves the right to
enter into a variety of funding agreements at any time during the period of this
Note with terms and conditions dictated by market conditions and the capital
needs of the Company.




Section 4.           Loss, Theft, Mutilation or Destruction.  If this Note shall
be mutilated, lost, stolen or destroyed, the Company shall execute and deliver,
in exchange and substitution for and upon cancellation of a mutilated Note, or
in lieu of or in substitution for a lost, stolen or destroyed Note, a new Note
for the principal amount of this Note so mutilated, lost, stolen or destroyed
but only upon receipt of an affidavit of such loss, theft or destruction of such
Note, and, if requested by the Company, an agreement to indemnify the Company in
form reasonably acceptable to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.          Payment Dates.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.


Section 6.          Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, or mailed by recognized overnight courier prepaid, to
the parties at the following addresses:
 
If to the Company:
 
National Automation Services, Inc.
      P.O. Box 531744      
Henderson, NV  89053
      Attn:  Robert W. Chance, President & CEO          
If to the Holder:
 
Ron Krochak
                         

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.


Section 7.          Waiver.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.


 
 

--------------------------------------------------------------------------------

 
 
Section 8.       Invalidity.  If any provision of this Note is held to be
invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, and if any provision is held to be inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.


Section 9.     Rules of Construction. By its acceptance of this Note, Holder
acknowledges and agrees that he has been represented by counsel during the
negotiation and execution of this Note, and therefore he waives the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 10.     Governing Law.  This Note shall be construed and enforced in
accordance with and governed by the internal laws of the State of Nevada,
without regard to its principles of conflicts of laws.


Section 11.     Consent to Jurisdiction; Service of Process.  The Company and
Holder, by his acceptance of this Note, each irrevocably consents and agrees
that any proceeding commenced by it arising out of or relating to this Note
shall be brought only in the applicable court in the State of Nevada in any
other manner provided by applicable law.


Section 12.     Waiver of Jury Trial. The Company and Holder, by his acceptance
of this Note, each irrevocably waives any and all right to trial by jury in any
proceeding arising out of or related to this Note.


Section 13.     Transfer; Assignment.  This Note is not transferable, negotiable
or assignable by Holder except pursuant to the laws of descent and distribution.


Section 14.     Headings.  Headings are for convenience of reference only and
shall not limit or otherwise affect or be used in the construction of any of the
terms or provisions hereof.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 

  NATIONAL AUTOMATION SERVICES, INC.        
By:
 
/s/ Robert Chance
 
      Name:  Robert W. Chance       Title:  President & CEO          
Note Holder:
               
By:    /s/ Ronald Krochak__________
   
      Name: Ron Krochak

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Notice of Conversion
 


The undersigned hereby irrevocably elects to convert Note No. CE-1 into shares
of the Common Stock of National Automation Services, Inc. (the “Company”)
according to the provisions hereof, as of the date written below.




Conversion Calculations:


                                                                                            
Date to Effect Conversion


                                                                                            
Principal Amount of Note to be Converted at $.004 per Share


                                                                                            
Number of Shares of Company Common Stock to be Issued Upon Conversion




                                                                                           
Signature of Holder


 Ron
Krochak                                                                     
Name of Holder


                                                                                             
 
   
                                                                                            




                                                                                            
Address of Holder


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Confidential Accredited Investor Questionnaire




The undersigned represents and warrants that at the time of the transaction
referenced above he/she/it qualifies under at least one category marked below,
and that for any category initialed, they have truthfully set forth, where
applicable, the factual basis or reason the undersigned comes within that
category.  The undersigned agrees to furnish any additional information that the
Company deems neces­sary in order to verify the answers set forth below. Please
initial all applicable categories:


(__) 
$1,000,000 Net Worth:



I, Ron Krochak, am a natural person and my individual net worth, or joint net
worth with my spouse (if any), exclusive of home, furnishings and automobiles,
at the time of this purchase is in excess of $1,000,000.


 (__)
$200,000 Individual/$300,000 Joint Annual Income:



I, Ron Krochak, am a natural person and my individual annual gross income
(exclusive of my spouse's income) has been in excess of $200,000 in each of the
two most recent tax years, and I reasonably expect individual annual gross
income (exclusive of my spouse's income) to be in excess of $200,000 for the
current tax year; or I am a natural person and my joint annual gross income
(including my spouse's annual gross income) has been in excess of $300,000 in
each of the two most recent tax years, and I reasonably expect our joint annual
gross incomes to be in excess of $300,000 for the current tax year.


("Income" under this test is defined as adjusted gross income for federal income
tax purposes plus (i) deductions for long-term capital gains under the Internal
Revenue Code; (ii) deductions for depletion under section 611 et seq. of the
Code; (iii) any exclusion for interest received on tax-exempt securities; and
(iv) any losses of a Company allocated to the individual limited partners of the
Company as reported on Form 1040).
 
 (__)
Bank or Investment Company:

 



Purchaser is a bank as defined in section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; or is an insurance company as defined in
section 2(13) of the Securities Act; or is any investment company registered
under the Investment Corporation Act of 1940, or a business development company
as defined in section 2(a)(48) of that Act; or is a Small Business Investment
Corporation licensed by the U.S. Small Business Administration under section
301(c) or (d) of the Small Business Investment Act of 1958; is a plan
established and maintained by a state, its political subdivision, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; or is an
employee benefit plan within the meaning of the employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
 
 

--------------------------------------------------------------------------------

 
 
 (__) 
Private Business Development Corporation:



Purchaser is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
 
 (__) 
IRC Section 501(c)(3) Organization:

 
Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or Company,
not formed for the specific purpose of acquiring the securities being offered,
with total assets in excess of $5,000,000.
 
 (__) 
Direct Relationship to Issuer:

 
Purchaser is a director, executive officer, partner or manager of the Company of
the securities being offered or sold, or any director, executive officer or
manager of a partner or partner of that issuer.


(__) 
$5,000,000 Noninvestment Trust:



Purchaser is a trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the securities being offered, whose purchase
is directed by a "sophisticated person" as described in section
230.506(b)(2)(ii).


(__) 
Equity Entity Comprised of Accredited Investors:



Purchaser is any equity entity in which all of the equity owners are accredited
investors as defined above. Purchaser has had one of the persons responsible for
overseeing and/or managing one or more of Purchaser’s financial accounts
complete the attestation in Section D hereof in order to verify the information
in this Section B:


Yes _________           No _________


In addition, Purchaser is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Company and is capable of
evaluating the risks and merits of investing in the Securities and, in making a
decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in the
Company’s filings with the U.S. Securities and Exchange Commission, and can bear
the economic risk of an investment in the Company for an indefinite period of
time, and can afford to suffer the complete loss thereof.


 
 

--------------------------------------------------------------------------------

 
 
Signature Page to Accredited Investor Questionaire


The undersigned has been informed of the significance to the Company of the
foregoing representations and answers contained in this Accredited Investor
Questionnaire and such representations and answers are accurate, truthful, and
have been provided with the understanding that the Company will rely on them.
 

 
Individual
         
Date:
 
 
Ron Krochak
       
Name of Individual
       
(Please type or print)
                                               
Signature of Individual
                                     
Name of Joint Owner
       
(Please type or print)
                                     
Signature (Joint Owner)
                                     
If Partnership, Corporation or
       
Other Entity
                                     
Print or Type Entity Name
                             
 
By:
                                       
Print Name
                         
 
Print
 

 
 
 

--------------------------------------------------------------------------------